UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7675



CURTIS LEE STYLES,

                                            Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; RICK JACKSON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-1098-1)


Submitted:   April 27, 2000                    Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Lee Styles, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Lee Styles seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.1   See Styles v. Attorney General of North Caro-

lina, No. CA-98-1098-1 (M.D.N.C. Nov. 16, 1999).2   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     1
       Because Styles’ claims alleging that insufficient evidence
supported his guilty plea and that his counsel rendered ineffective
assistance by not raising this issue before the district court are
now raised for the first time on appeal, we decline to address
them. See Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227
(4th Cir. 1998).
     2
       Although the district court’s order is marked as “filed” on
November 15, 1999, the district court’s records show that it was
entered on the docket sheet on November 16, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2